Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered August 5, 2003, convicting him of criminal contempt in the first degree, criminal trespass in the second degree, and criminal contempt in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly admitted evidence of the facts underlying his 2001 conviction for attempted assault in the third degree to show his knowledge that an order of protection was in effect and his intent (see People v Molineux, 168 NY 264, 293 [1901]). Since *679knowledge and intent could not be easily inferred from the defendant’s presence at the complainant’s home, and the facts of the prior crime were similar to the instant case, the evidence was more probative than prejudicial and was properly admitted with appropriate limiting instructions (see People v Cook, 93 NY2d 840, 841 [1999]; People v Alvino, 71 NY2d 233, 242 [1987]; Matter of Brandon, 55 NY2d 206, 214 [1982]; People v Bailey, 21 AD3d 383, 384 [2005]).
The defendant’s contention regarding the summation is without merit, as the prosecutor’s remarks were fair comment upon the evidence or responsive to argument presented by the defendant’s counsel (see People v Mattia, 8 AD3d 299, 300 [2004]; People v Fernandez, 7 AD3d 730, 731 [2004]). Florio, J.P., Krausman, Mastro and Dillon, JJ., concur.